[*] = Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

EXHIBIT 10.1

AMENDMENT TO RESTATED AND AMENDED LICENSE AGREEMENT

This AMENDMENT TO RESTATED AND AMENDED LICENSE AGREEMENT (“Amendment”) is made
and entered into effective as of October 8, 2007 (the “Amendment Date”) by and
between NEKTAR THERAPEUTICS, UK LIMITED, a limited company organized under the
laws of England and Wales having a place of business at 150 Industrial Way, San
Carlos, CA 94070, (“NEKTAR UK”) and MAP PHARMACEUTICALS, INC., a Delaware
corporation having a place of business at 2400 Bayshore Parkway, Suite 200,
Mountain View, CA 94043 (“MAP”). NEKTAR UK and MAP are sometimes referred to
herein individually as a “Party” and collectively as the “Parties”.

WHEREAS, MAP and NEKTAR UK are parties to a certain Restated and Amended License
Agreement, effective as of August 7, 2006, whereby certain rights and licenses
are granted to MAP (the “License Agreement”);

WHEREAS, Section 1.4 of the License Agreement provides that Exhibit 1.4 of the
License Agreement shall be updated once per calendar quarter or as reasonably
requested by MAP to include all NEKTAR UK Patent Rights; and

WHEREAS, MAP has requested, and NEKTAR UK has agreed, that Exhibit 1.4 of the
License Agreement be updated, subject to the terms and conditions set forth
below.

NOW, THEREFORE, in consideration of the mutual covenants and obligations set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, MAP and NEKTAR UK hereby agree as
follows:

 

1. In General.

All terms defined in the License Agreement shall have a meaning in this
Amendment as in the License Agreement, unless otherwise expressly defined in
this Amendment.

 

2. Update of Exhibit 1.4.

Exhibit 1.4 of the License Agreement is hereby updated to read in its entirety
as set forth on Exhibit 1.4 attached hereto.



--------------------------------------------------------------------------------

3. Other Provisions.

All provisions of the License Agreement not expressly modified by this Amendment
shall remain in full force and effect.

IN WITNESS THEREOF, the Parties have caused this Amendment to be duly executed
by their respective duly authorized officers.

 

NEKTAR THERAPEUTICS, UK LIMITED     MAP PHARMACEUTICALS, INC. By:   /s/ Nevan
Elam     By:   /s/ Timothy S. Nelson Title:   SVP     Title:   President and CEO

[*] = Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

EXHIBIT 1.4

NEKTAR UK PATENT RIGHTS

[*]